Citation Nr: 0426460	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-08 529A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the June 8, 
1998, decision of the Board of Veterans' Appeals that denied 
entitlement to service connection for a skin condition, 
fatigue, and a psychiatric disorder due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from March 1966 to March 
1969.  

By a decision dated June 8, 1998, the Board of Veterans' 
Appeals (Board) reviewed rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the Board denied the appellant's 
claims of entitlement to service connection for dry skin, 
chronic fatigue, and a psychiatric disorder, all claimed as 
due to exposure to a herbicide agent during his service in 
Vietnam.  The appellant filed with the Board a motion for 
reconsideration and a motion alleging clear and unmistakable 
error (CUE) in the decision.  In October 1998 the Board 
denied the motion for reconsideration, and by a February 29, 
2000, decision it denied the CUE motion as failing to meet 
the threshold pleading requirements for such claims.  

The appellant moved the Board to reconsider the February 29, 
2000, decision, and sought review of the February 29, 2000, 
decision before the United States Court of Appeals for 
Veterans Claims (Court).  In May 2000, the Board denied the 
motion for reconsideration.  By a February 2003 Order, the 
Court vacated the Board's February 29, 2000, decision 
because, the Court concluded, the Board's decision relied 
"at least in part" upon an invalidated section of 
applicable regulations.  See Disabled American Veterans v. 
Gober, 234 F.3d 682, 686 (Fed. Cir. 2000), cert. denied, 532 
U.S., 973 (2001) (invalidating 38 C.F.R. § 20.1404(b) as in 
conflict with 38 U.S.C.A. § 7111(e)).  Thus, the motion for 
revision of the June 8, 1998, decision on the basis of CUE is 
again before the Board for adjudication.  


FINDINGS OF FACT

1.  The June 1998 Board decision had found that the appellant 
had failed to present evidence of well grounded claims for 
entitlement to service connection for a skin condition, 
fatigue and a psychiatric disorder due to exposure to Agent 
Orange.  

2.  The appellant has alleged that the Board committed error 
when it failed to consider whether a preexisting skin 
condition had been aggravated by his service pursuant to 
38 C.F.R. § 3.306 (1998); it was also alleged that the Board 
applied 38 C.F.R. § 3.309(d) incorrectly.  

3.  The appellant has not established that the Board, in its 
June 8, 1998, decision, ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time, and that, but for any such alleged error, the 
outcome of the decision would have been different.  


CONCLUSION OF LAW

The Board's June 8, 1998, decision denying service connection 
for a skin condition, fatigue and a psychiatric disorder due 
to exposure to Agent Orange was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403, 1404 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of CUE.  If shown, the prior decision may be reversed or 
revised.  38 U.S.C.A. § 7111(a) (West 2002).  The appellant 
argues the June 8, 1998 Board decision, which denied the 
claims for service connection for a skin condition, fatigue 
and a psychiatric disorder due to exposure to Agent Orange, 
involved CUE.  The Board has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  

As for what constitutes CUE and what does not, 38 C.F.R. § 
20.1403 provides as follows:  

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error. It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b)  Record to be reviewed. -- (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by [VA] not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.  

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error. -(1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  

(Authority: 38 U.S.C.A. §§ 501(a), 7111).  

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  

In this case, the moving party has not demonstrated that the 
Board's June 1998 decision contains CUE.  That determination 
had found that the veteran had not presented well grounded 
claims for entitlement to service connection for a skin 
condition, fatigue and a psychiatric disorder due to exposure 
to Agent Orange.  The appellant argues the Board erred in 
failing to rely upon 38 C.F.R. § 3.306 (1998) (which provided 
for service connection for preexisting conditions shown to 
have been aggravated by service) to grant the claim of 
service connection for a skin condition.  Initially, it is 
noted that the appellant had limited the claim to the 
assertion that he suffered from chloracne as a result of 
Agent Orange exposure.  He had also denied any skin trouble 
prior to service.  Moreover, it cannot be argued that had 38 
C.F.R. § 3.306 (1998) been used, the outcome would have been 
different; that is, that the claim for service connection for 
a skin condition would have been granted.  The evidence in 
the file at the time that the Board considered this issue in 
June 1998, showed that he had made no complaints concerning 
his skin in service.  Nor was there any evidence of the 
existence of a chronic skin disorder noted after his 
discharge.  This evidence does not support a finding that any 
dry skin noted at the time of his entrance onto active duty 
had increased in severity during service.  Therefore, since 
it is not absolutely clear that a different result would have 
ensued with reliance on 38 C.F.R. § 3.306 (1998), any error 
complained of cannot be "clear and unmistakable."  See 38 
C.F.R. § 20.1403(c) (2003).  

The appellant has also alleged that the evidence of record at 
the time of the June 1998 Board decision clearly showed his 
claimed conditions had been incurred in service, thus 
warranting service connection pursuant to 38 C.F.R. 
§ 3.303(d) (1998).  However, such an allegation does not 
constitute a valid claim of CUE.  As stated by the Court, for 
CUE to exist:  

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE, which is 
"an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In the instant case, the facts before the Board at the time 
of June 1998 decision included the service medical records, 
which contained no complaints of a skin condition, chronic 
fatigue or a psychiatric disorder.  The records developed 
since his discharge did not show that the claimed conditions 
existed, nor did it demonstrate any connection between the 
alleged disorders and his period of service.  Accordingly, 
the failure to conclude that the appellant suffered from 
current skin problems, chronic fatigue and a psychiatric 
disorder that had been incurred in service (see 38 C.F.R. § 
3.303(d) (1998)) is not an "undebatable" error.  The June 
1998 Board decision was consistent with and supported by the 
law then applicable for determining whether the claims were 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Therefore, the Board finds that the June 1998 denials of 
service connection for a skin condition, fatigue and a 
psychiatric disorder due to exposure to Agent Orange, were 
reasonable exercises of adjudicatory judgment and did not 
involve CUE.  

The appellant further argues that the evidence showed his 
claimed disorders were related to exposure to Agent Orange, 
essentially an argument with the interpretation and 
evaluation of the evidence.  Arguments as to the 
interpretation and evaluation of the evidence cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3) (2003); see also Luallen, supra.  

In light of the evidence and based on this analysis, it is 
concluded that the June 8, 1998, decision did not involve 
CUE.  The motion of the appellant to reverse or revise that 
decision is denied.  


ORDER

The motion for revision of the June 8, 1998 Board decision on 
the grounds of CUE is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



